Citation Nr: 1008367	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's hypertension with supraventricular tachycardia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The Veteran had active service from June 1976 to June 1980 
and from November 1990 to December 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's 
hypertension with supraventricular tachycardia.  In May 2005, 
the Board denied an increased evaluation for the Veteran's 
hypertension.  The Veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In July 2007, the Court vacated that portion of the Board's 
May 2005 decision which denied an increased evaluation for 
the Veteran's hypertension and remanded the matter to the 
Board for additional action.  The Secretary of the Department 
of Veterans Affairs (VA) subsequently appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In January 2008, the Secretary of the VA's appeal 
was dismissed.  In September 2008, the Board, in pertinent 
part, remanded the Veteran's claim to the RO.  


FINDING OF FACT

The Veteran's hypertensive disability has been objectively 
shown to be manifested by no more than diastolic pressure of 
predominantly 100 or less; systolic pressure of predominantly 
160 or less; the need for continuous antihypertensive 
medication for control; and no chronic tachycardia.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the Veteran's hypertension with supraventricular tachycardia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.104, Diagnostic Codes 7101, 7101 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim of entitlement to an increased 
evaluation, the Board observes that the RO issued VCAA 
notices to the Veteran in March 2003, September 2003, and 
October 2008 which informed him of the evidence generally 
needed to support a claim of entitlement to an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The March 2003 
VCAA notice was issued prior to the June 2003 rating decision 
from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to 
the extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The Board remanded the Veteran's 
claim to the RO for additional action.  The requested action 
has been completed.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

The Veteran's service treatment records convey that he was 
diagnosed with hypertension and started on anti-hypertensive 
medication.  In January 1992, the VA established service 
connection for hypertension with supraventricular tachycardia 
and assigned a 10 percent evaluation for that disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  A 10 percent 
evaluation is warranted for hypertensive vascular disease 
with diastolic pressure of predominantly 100 or more; 
systolic pressure of predominantly 160 or more; or a history 
of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  

Supraventricular arrhythmias manifested by permanent atrial 
fibrillation (lone atrial fibrillation); one to four episodes 
per year of paroxysmal atrial fibrillation; or other 
supraventricular tachycardia documented by ECG or Holter 
monitor warrants a 10 percent evaluation.  A 30 percent 
evaluation requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  

Clinical documentation from J. P. C., M.D., dated in 2001 
states that the Veteran exhibited a blood pressure readings 
of 115/91 and 138/104 and pulse rates of 89 and 80 in March 
2001; a blood pressure reading of 186/124 and a pulse rate of 
77 in April 2001; a blood pressure reading of 136/106 and a 
pulse rate of 90 in May 2001; a blood pressure reading of 
132/80 and a pulse rate of 78 in June 2001; and a blood 
pressure reading of 140/87 and a pulse rate of 89 in July 
2001.  

In his January 2002 claim for an increased evaluation, the 
Veteran advanced that his hypertension was exacerbated by 
stress and pain.  When his neck locks, the Veteran clarified 
that his "blood pressure shoots up to around 130 over 120 or 
more."  

At a January 2002 VA examination for compensation purposes, 
the Veteran exhibited blood pressure readings of 125/80, 
136/92, and 134/99 and pulse rates of 80, 74, and 106.  

At an April 2003 VA examination for compensation purposes, 
the Veteran reported that his blood pressure "went up and 
down."  He clarified that his musculoskeletal pain 
exacerbated his hypertension.  The Veteran was noted to take 
antihypertensive medication.  On examination, the Veteran 
exhibited blood pressure readings of 148/85, 117/74, and 
126/91; pulse rates of 98, 91, and 93; regular heart sounds 
without murmurs, rubs or gallop.  

A May 2003 VA treatment record notes that the Veteran 
complained of angina and arrhythmias.  He reported a history 
of supraventricular tachycardia.  VA inpatient clinical 
documentation dated between May 16, 2003, and June 12, 2003, 
notes over 50 blood pressure readings.  The Veteran's 
diastolic pressure ranged between 62 to 97 and his systolic 
pressure readings ranged from 93 to 148.

At a May 2009 VA examination for compensation purposes, the 
Veteran complained of hypertensive-related headaches.  He 
reported took prescribed medication for hypertension.  On 
examination, the Veteran exhibited blood pressure readings of 
116/77, 121/84, and 109/78 and no hypertensive heart disease.  
The examiner commented that the Veteran's hypertension 
resulted in his increased absence from work.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
objective clinical documentation reflects that the Veteran's 
hypertension was manifested by diastolic blood pressure 
readings predominately less than 100 and systolic pressure 
readings less than 160.  His hypertension is controlled by 
prescribed medication.  The Veteran has not been shown to 
manifest tachycardia on multiple recent evaluations.  Such 
findings clearly merit the current 10 percent evaluation 
under Diagnostic Code 7101.  

The Veteran asserts that an increased evaluation is warranted 
for his hypertension.  In support of his claim, the Veteran 
advances that his hypertension is exacerbated by his 
musculoskeletal pain and his blood pressure "shoots up to 
around 130 over 120 or more."  The Board finds that the 
Veteran's report of occasional exacerbation of his blood 
pressure due to pain to be credible.  However, the clinical 
documentation of record does not reflect that the Veteran 
exhibits either diastolic pressure of predominantly 110 or 
more; systolic pressure of predominantly 200 or more; or 
tachycardia.  In the absence of such findings, the record 
does not support assignment of an evaluation in excess of 10 
percent.  Therefore, the Board concludes that an evaluation 
in excess of 10 percent is not warranted for the Veteran's 
hypertension with supraventricular tachycardia at any point 
during the relevant time period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  
The Veteran's clinical findings fall directly within the 
criteria for a 10 percent evaluation under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  Given that 
fact, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted. 38 
C.F.R. § 3.321(b)(1) (2009).  


ORDER

An increased evaluation for the Veteran's hypertension with 
supraventricular tachycardia is denied.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


